Case 2:21-cv-02510-JFW-PVC Document 9 Filed 03/25/21 Page 1 of 2 Page ID #:55



  1
  2
  3
  4                                                                           JS-6
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11   JINXING INVESTMENT LLC,                           Case No. CV 21-2510 JFW (PVCx)
 12                        Plaintiff,
                                                        ORDER SUMMARILY REMANDING
 13          v.                                         IMPROPERLY-REMOVED ACTION
 14   MENA MANUEL A., JR.,
 15                        Defendant.
 16
 17          The Court will remand this unlawful detainer action to state court summarily
 18   because Defendant removed it improperly.
 19
 20          On March 23, 2021, Defendant, having been sued in what appears to be a routine
 21   unlawful detainer action in California state court, filed a Notice of Removal of that action
 22   to this Court and an application to proceed in forma pauperis. The Court has denied
 23   Defendant’s IFP application under separate cover because the action was not properly
 24   removed. To prevent the action from remaining in jurisdictional limbo, the Court issues
 25   this Order to remand the action to state court.
 26
 27          Simply stated, this action could not have been originally filed in federal court
 28   because the complaint does not competently allege facts supporting either diversity or
Case 2:21-cv-02510-JFW-PVC Document 9 Filed 03/25/21 Page 2 of 2 Page ID #:56
